United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-30914
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

TAMMY M. SCOTT, also known as Sealed Defendant 1,

                                    Defendant-Appellant

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                     USDC No. 3:04-CR-156-1
                      --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Tammy M. Scott challenges the 60-month sentence that was

imposed following her conviction for three charges of

distribution of cocaine base.   She argues that counsel rendered

ineffective assistance and that the district court erred by

failing to sua sponte recognize counsel’s deficiencies and to

reduce her sentence accordingly.

     We decline to review Scott’s ineffective assistance claim in

this direct appeal.   See United States v. Higdon, 832 F.2d 312,

313-14 (5th Cir. 1987).   Scott’s argument concerning the district

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-30914
                                -2-

court’s purported failure to recognize counsel’s deficiencies is

unpersuasive.   The judgment of the district court is AFFIRMED.